UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7021


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

WINSTON R. IRONS, a/k/a Tony,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Elkins. John Preston Bailey, District Judge. (2:12-cr-00016-JPB-RWT-1; 2:14-cv-00090-
JPB-RWT)


Submitted: December 29, 2017                                      Decided: January 18, 2018


Before KING, AGEE, and FLOYD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Winston R. Irons, Appellant Pro Se. Andrew R. Cogar, Assistant United States Attorney,
Traci Michelle Cook, OFFICE OF THE UNITED STATES ATTORNEY, Clarksburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Winston R. Irons seeks to appeal the district court’s order adopting the

recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2255 (2012)

motion. In a civil case in which the United States is a party, the notice of appeal must be

filed within 60 days after entry of judgment. Fed. R. App. P. 4(a)(1)(B). “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles v. Russell,

551 U.S. 205, 214 (2007).

       Because Irons is incarcerated, the notice of appeal is considered filed on the date it

was properly delivered to prison officials for mailing to the court. Fed. R. App. P. 4(c)(1);

Houston v. Lack, 487 U.S. 266, 267 (1988). The record does not conclusively reveal when

Irons delivered the notice of appeal to prison officials for mailing. Accordingly, we remand

the case for the limited purpose of allowing the district court to obtain this information

from the parties and to determine whether the filing was timely under Fed. R. App. P.

4(c)(1) and Houston v. Lack. The record, as supplemented, will then be returned to this

court for further consideration.

                                                                                  REMANDED




                                               2